Citation Nr: 1631477	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO. 09-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Rosemary L. Larry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1991. The Veteran died on July [redacted], 1996. The Appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In March 2006, the Appellant submitted new evidence to continue her claim, and the claim was again denied in a May 2008 administrative decision (subsequently confirmed by an August 2008 rating decision).

In November 2010, the Appellant testified before the undersigned at a Board hearing, and a copy of the transcript is of record.

In May 2011, the Board remanded this claim for further development, and the matter returned to the Board in August 2014, at which time the Board denied the appeal. Appellant subsequently appealed to the Court of Appeals for Veterans Claims (Court), which, pursuant to an October 2015 Joint Motion for Remand (JMR), issued an October 2015 Order remanding the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

As discussed in the October 2015 JMR, the Board's May 2011 remand discussed the possible existence of records relating to Appellant's attempt to obtain surviving-spouse status from the Department of the Air Force in 2006. In that remand, the Board ordered that VA

[c]ontact the Department of the Air Force, or other appropriate agency, and obtain the results of any adjudication action relevant to a determination that the appellant was the Veteran's surviving spouse, as such an action is reviewed in the August 2006 letter from the Department of the Air Force.

Pursuant to that Board order, the VA Appeals Management Center (AMC) sent letters to the Department of the Air Force in May 2011 and July 2011, requesting the relevant records. At the time of the July 2011 second request, VA also notified Appellant of its attempts, and encouraged her to submit the records herself.

Under 38 U.S.C.A. § 5103A(c)(2) (West 2014), "Whenever the Secretary attempts to obtain records from a Federal department . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." The Court has explained that the term "futile" means "serving no useful purpose; completely ineffective." Gagne v. McDonald, 27 Vet. App. 397, 403 (2015). The futility of a search relates to "the likelihood that the search will generate results, as opposed to the difficulty of the search." Id. For VA to deem a search futile, it must be "apparent that the sought-after records are either not in existence or not in the possession of the record's custodian." Id.

Unfortunately, in this matter, the AMC did not make a finding as to whether a further search would be futile. Further, the Board is not in a position to make such a finding on its own. Even if it could make such a finding, the Board is unable to definitively say that these records, should they exist, would not be relevant to the claim. As the Court has pointed out through the October 2015 Order referring to the terms of the JMR, the Board's failure to ensure that all efforts to obtain them pursuant to the May 2011 remand is contrary to the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the Board has no choice but to remand the matter for additional efforts to obtain any existing records from the Department of the Air Force concerning a possible readjudication of Appellant's status in relation to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Air Force, or other appropriate agency, and obtain the results of any adjudication action relevant to a determination that the appellant was the Veteran's surviving spouse (see August 2006 letter from the Department of the Air Force referring to a potential readjudication).

2. All attempts to secure such records must be documented in the claims file. If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file, and the AOJ should make a formal finding, based on its expertise in developing for evidence, addressing whether there is any likelihood that further search would generate results.

3. Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

